DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant is reminded of the following requirement:
To claim the benefit of a prior-filed application, a continuation or divisional application (other than a continued prosecution application filed under 37 CFR 1.53(d) ), must include a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet; if the application was filed on or after September 16, 2012, the specific reference must be included in an application data sheet. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
With reference to the above paragraph, Applicant failed to establish a connection between application 16/050,159 and application 16/835,672 in the Application Data Sheet, filed 12/03/2021.  Applicant was informed of the deficiency in a Miscellaneous Communication to Applicant sent 12/15/2021, but failed to adequately correct the issue.  As such, the priority date has not been perfected, resulting in an effective filing date of 03/31/2020.

Information Disclosure Statement
The information disclosure statement filed 02/11/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
MPEP 609.02(II)(A)(2) states “A listing of the information need not be resubmitted in the continuing application unless the applicant desires the information to be printed on the patent.”  Since the IDS was submitted, it is assumed Applicant would like the provided references to be printed on the potential patent.  The same MPEP section continues by stating “If resubmitting a listing of the information, applicant should submit a new listing that complies with the format requirements in 37 CFR 1.98(a)(1)  and the timing requirements of 37 CFR 1.97.”  MPEP 609.04(a) states “There are exceptions to this requirement that a copy of the information must be provided. First, 37 CFR 1.98(d)  states that a copy of any patent, publication, pending U.S. application, or other information listed in an information disclosure statement is not required to be provided if: (A) the information was previously cited by or submitted to, the Office in a prior application, provided that the prior application is properly identified in the IDS and is relied on for an earlier filing date under 35 U.S.C. 120”.
It is noted Applicant stated in the 02/11/2020 IDS Cover Page “Further, the Information Disclosure Statement submitted in the above continuation application is based on the parent patent application Serial No. 16/835,672. All references listed in the Form PTO SBO08 can be viewed by the Examiner in the parent application Serial No. 16/835,672. In accordance with 37 C.F.R. § 1.98(a)(2)(ii), copies of the listed U.S. patents and published applications are not included. Copies can be provided if required by the Patent Office.”  However, this is incomplete.  The 02/11/2022 IDS contains three foreign references, CH688224, FR2661740, and JP2013-502522.  None of the foreign references are provided in the cited 16/835,672 application.  The references are provided in 16/050,159 (JP2013-502522) and 15/300,695 (CH688224 & FR2661740), which are parent applications to the cited application.  As such, Applicant did not cite the correct application, failing to conform with MPEP 609.04(a).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both “output shaft” and “pump volume”.
The drawings are objected to because: Figure 1 should be changed so only Element 120 is pointing at the “Fluidics Sub-System” dashed box, only Element 140 is pointing at the “Electronic Sub-system” dashed box, and only Element 160 is pointing at the “Power Storage Sub-system”’ dashed box. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-11 are objected to because of the following informalities:
Claim 1, Line 21, the term “moved” should read --moves--
Claim 5, Line 2, the term “said plug” should read --a 
Claim 8, Line 4, the term “the predetermined limit” should read --the predetermined threshold--
Claim 11, the term “the port seal” should read --a 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 9 & 10 are rejected under 35 U.S.C. 102 as being unpatentable over Focht (U.S. PGPub 2017/0184091).  As noted above, Applicant did not perfect priority.  As such, Focht is considered prior art, since it was published over one year prior to the instant application’s effective filing date.
As to Claim 1, Focht teaches a rotational metering pump comprising: a manifold (1312) comprising a reservoir port (1354) in fluid communication with a fluid reservoir (Paragraph 0124) and a cannula port (1356) in fluid communication with a cannula (Paragraph 0124); a sleeve (1308) comprising a side hole (1358), the sleeve (1308) adapted to rotate axially within (Paragraph 0124) the manifold (1312) between a first orientation (Figure 20A) with said side hole (1358) aligned with (as shown in Figure 20A) the reservoir port (1354) and a second orientation (Figure 20E) with said side hole (1358) aligned with (as shown in Figure 20E) the cannula port (1356), the sleeve (1308) further comprising a helical groove (1342) having a first end (upper end, as described in Paragraph 0134) and a second end (the end in contact with 1310, as shown in Figure 25A); a plunger (1306) adapted to rotate and translate axially (Paragraph 0121) within the sleeve (1308), wherein axial translation (Paragraphs 0133/0130) of the plunger (1306) within the sleeve (1308) changes a pump volume (1352), the pump volume (1352) being in fluid communication with (as shown in Figure 17B) the side hole (1358) of the sleeve (1308), the plunger (1306) further comprising a coupling member (1310) adapted to move within (Paragraph 0120) the helical groove (1342) and between the first end (upper end, as described in Paragraph 0134) and the second end (the end in contact with 1310, as shown in Figure 25A) of the helical groove (1342) to cause the plunger (1306) to translate axially within (Paragraph 0120) the sleeve (1308) as the plunger (1306) is rotated (Paragraph 0120); a motor (1334) adapted to rotate (via 1380/1382) the plunger (1306) in a first direction (from Figure 25A to Figure 27A to Figure 28A) causing the pump volume to increase (Paragraph 0133; where the pump volume increases as the plunger 1306 moves towards the gearbox during an intake stroke) when the sleeve (1308) is in (as described in Paragraph 0134) the first orientation (Figure 20A), and to rotate the sleeve (1308) and plunger (1306) together (Paragraph 0134) when the coupling member (1310) reaches the first end (upper end, as described in Paragraph 0134) of the helical groove (1342), such that the sleeve (1308) moves into (Paragraph 0134 states “the side hole 1358 of the sleeve 1308 moves between the reservoir port 1354 and the cannula port 1356”) the second orientation (Figure 20E); the motor (1334) adapted to rotate (Paragraph 0135 states the motor is reversed; one of ordinary skill in the art would recognize this leads the motion which starts in Figure 23C to start) the plunger (1306) in a second direction (from Figure 23c to Figure 24A to Figure 25A) causing the pump volume to decrease (Paragraph 0130; where the pump volume decreases as the plunger 1306 moves away from the gearbox during an discharge stroke) when the sleeve (1308) is in the second orientation (Figure 20E), and to rotate the sleeve (1308) and plunger (1306) together (Paragraph 0131) when the coupling member (1310) reaches the second end (the end in contact with 1310, as shown in Figure 25A) of the helical groove (1342), such that the sleeve (1308) moves into (Paragraph 0131 states the “side hole 1358 (not shown in FIGS. 25A-25C) on the sleeve 1308 moves between the reservoir port 1354 and the cannula port 1356”) the first orientation (Figure 20A); further comprising a rotational limit switch (1320), the rotational limit switch (1320) causing the motor (1334) to reverse direction (Paragraph 0125) after the sleeve (1308) rotates to orient (second orientation; Figure 20E) the side hole (1358) with (second orientation; Figure 20E) the cannula port (1356).
As to Claim 2, Focht teaches all the limitations of Claim 1, and continues to teach the plunger (1306) further comprises a tab (1360) and the manifold (1312) comprises a window (1364), and the tab (1360) moves within (Paragraph 0122) the window (1364) to prevent the sleeve (1308) from translating axially relative to (Paragraph 0122) the manifold (1312) as the sleeve (1308) rotates within (Paragraph 0122) the manifold (1312).
As to Claim 3, Focht teaches all the limitations of Claim 1, and continues to teach a plug (1316) inserted into (as shown in Figure 17B) the sleeve (1308) to form a surface of (Paragraph 0148) the pump volume (1352) opposing (as shown in Figure 17B) the plunger (1306).
As to Claim 5, Focht teaches all the limitations of Claim 1, and continues to teach seals (1340/1348) on (as shown in Figures 16A/17A) said plunger (1306) and said plug (1316) to form a liquid tight seal between (Paragraph 0120) the plunger (1306) and the sleeve (1308), and between (Paragraph 0121) the plug (1316) and the sleeve (1308).
As to Claim 6, Focht teaches all the limitations of Claim 1, and continues to teach the motor (1334) comprises an output gear (1326) having a slot (1380) to receive a tab (1382) of the plunger (1306), the slot (1380) permitting the plunger (1306) to move axially relative (Paragraph 0126) to the motor (1334) while the motor (1334) rotates (Paragraph 0126) the plunger (1306).
As to Claim 9, Focht teaches all the limitations of Claim 1, and continues to teach at least one port seal (1314) forming a liquid tight seal between (Paragraph 0122) the sleeve (1308) and the reservoir port (1354).
As to Claim 10, Focht teaches all the limitations of Claim 1, and continues to teach at least one port seal (1314) forming a liquid tight seal between (Paragraph 0122) the sleeve (1308) and the cannula port (1356).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 8 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Focht.
As to Claim 4, Focht teaches all the limitations of Claim 1, but the Focht embodiment used to teach Claim 1 does not teach the sleeve comprises a face stop that forms a surface of the pump volume opposing the plunger.
Focht teaches a second embodiment which is similar to the first embodiment with a few minor modifications, and teaches the sleeve (3112) comprises a face stop (3113) that forms a surface (as shown in Figure 33B) of the pump volume (the pump chamber, as described in Paragraph 0140) opposing (as shown in Figure 33B) the plunger (3108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the plug, as taught by Focht in the embodiment of Figures 13-30C, with a face stop, as taught by Focht in the embodiment of Figures 31A-37D, to reduce the number of parts in the pump, reducing manufacturing costs and providing more reliability of the pump.
As to Claim 7, Focht teaches all the limitations of Claim 1, but the Focht embodiment used to teach Claim 1 does not teach an interlock that prevents rotation of the sleeve when a torque applied to the sleeve is below a predetermined threshold, and wherein the interlock permits the sleeve to rotate when the torque exceeds the predetermined threshold.
Focht teaches a third embodiment which is similar to the first embodiment with a few minor modifications, and teaches an interlock (4018) that prevents rotation of the sleeve (4002) when a torque applied to the sleeve (4002) is below a predetermined threshold (Paragraph 0149), and wherein the interlock (4018) permits the sleeve (4002) to rotate when the torque exceeds the predetermined threshold (Paragraph 0149).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use an interlock/detent assembly, as taught by Focht in the embodiment of Figures 40-43C, to the pump, as taught by Focht in the embodiment of Figures 13-30C, to prevent “an incomplete volume of liquid being pumped per stroke (Paragraph 0149)”.
As to Claim 8, Focht, as modified, teaches all the limitations of Claims 1 & 7, and continues to teach the sleeve (1308) comprises a detent (4020) that engages (as shown in Figures 43A-43C) a bump (4022) on the interlock (4018) to prevent rotation (Paragraph 0149) of the sleeve (1308), and wherein the interlock (4018) flexes to permit (Paragraph 0149) the detent (4020) to move past the bump (4022) on the interlock (4018) when a torque applied to the sleeve (1308) exceeds the predetermined limit (Paragraph 0149).
As to Claim 11, Focht teaches all the limitations of Claim 1, but the Focht embodiment used to teach Claim 1 does not teach the port seal is a unitary elastomeric part.
Focht teaches a third embodiment which is similar to the first embodiment with a few minor modifications, and teaches the port seal (4016) is a unitary elastomeric part (Paragraph 0148).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the port seals, as taught by Focht in the embodiment of Figures 13-30C, to the pump, as taught by Focht in the embodiment of Figures  40-43C, to reduce the number of parts, and improve manufacturability (Paragraph 0148).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mahwirt (5,494,420) and Stearns (5,741,126) described pumps actuated linearly with pins and helical-type grooves or tracks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746